 



Exhibit 10.24
FOURTH AMENDMENT of the LICENSE AGREEMENT
This Fourth Amendment of the License Agreement is made this 28th day of
September 2005 (the “Fourth Amendment”) by and between IDM Pharma, Inc.
(formerly Epimmune Inc. (hereinafter referred to as “Epimmune”)), having an
office and a place of business at 5820 Nancy Ridge Drive, San Diego, California
92121 U.S.A (hereinafter referred to as “IDMI”), and Innogenetics N.V., having
an office and a place of business at Technologiepark 6, B-9052 Ghent, Belgium
(hereinafter referred to as “INNX”), to amend the License Agreement dated
July 9, 2001 between IDMI and INNX (the “Agreement”) as amended by a First
Amendment of the License Agreement, dated October 16, 2002 (the “First
Amendment”), a Second Amendment of the License Agreement, dated March 15, 2004
(the “Second Amendment”) and a Third Amendment of the License Agreement, dated
March 29, 2004 (the “Third Amendment”).
WHEREAS :

•   Epimmune and Genencor International, Inc. (“GCOR”) executed the Agreement;  
•   Epimmune and GCOR executed the First Amendment and the Second Amendment;   •
  GCOR assigned this Agreement, amended as aforesaid, to INNX by virtue of an
Assignment and, in that capacity, INNX replaced GCOR as a signatory to the
Agreement;   •   Epimmune and INNX executed the Third Amendment;   •   Epimmune
Inc. combined with IDM S.A. and changed its name to IDM Pharma, Inc.; and   •  
IDMI and INNX (hereinafter sometimes individually referred to as the “Party” and
collectively as the “Parties”) are desirous of extending the Agreement in scope
and duration as specified herein under the following terms and conditions.

NOW THEREFORE, the Parties hereto agree to amend the Agreement, as follows:

1.   The Parties acknowledge that, as of the Effective Date of this Fourth
Amendment, references to EPMN in the Agreement, as amended by the First
Amendment, the Second Amendment, the Third Amendment and this Fourth Amendment,
shall be amended so as to replace “EPMN” with “IDMI.”   2.   Section 1.6 shall
be amended to read, as follows:

      “1.6 “Collaboration Term” shall mean the five (5) year period from
April 2, 2001 through March 30, 2006, unless extended by mutual agreement or
terminated early as provided for in the Collaboration Agreement.”

The Parties hereto further agree, as follows:

1.   Other Terms Remain in Effect. All terms and conditions of the License
Agreement, as amended by the First Amendment and the Second Amendment and the
Third Amendment, which are not modified by this Fourth Amendment, shall remain
in full force and effect. From and after the Effective Date of this Fourth
Amendment, for purposes of the License Agreement, the term “Agreement” shall be
deemed to mean the License Agreement, the First Amendment, the Second Amendment,
the Third Amendment and this Fourth Amendment.   2.   Miscellaneous. This Fourth
Amendment shall be governed by and construed under the laws of the State of
California as applied to agreements among California residents entered into and
to be performed entirely within California. The provisions hereof shall inure to
the benefit of, and be binding upon, the successors and assigns of Innogenetics
and the Company.   3.   Effective Date. This Fourth Amendment shall be effective
upon that date on which the last of the signatures set forth below has been
affixed hereto.

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Amendment in two
(2) original copies by themselves or their duly authorized representatives, as
follows:

         
For Innogenetics N.V.:
      For IDM Pharma, Inc.:
 
       
/s/ Frank Morich
      /s/ Robert De Vaere
 
       
Frank Morich
CEO
Date: 9/28/05
      Robert De Vaere
CFO
Date: 9/28/05
 
       
/s/ Guy Buyens
 
Guy Buyens
Chief Therapeutics Officer
Date: 9/28/05
       

2